                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

PAMELA ANN WILLIAMS                                                       PLAINTIFF

V.                         NO. 3:18CV00251 JM-JTR

ANDREW SAUL,
Commissioner of Social Security Administration                            DEFENDANT

                                            ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray and the filed objections. After carefully considering these

documents and making a de novo review of the record in this case, the Court concludes that the

Recommended Disposition should be, and hereby is, approved and adopted in its entirety as this

Court=s findings in all respects. Judgment will be entered accordingly.

       IT IS THEREFORE ORDERED THAT the Commissioner=s decision is AFFIRMED, and

Plaintiff Pamela Ann Williams=s Complaint (Doc. No. 1) is DISMISSED with prejudice.

       DATED this 16th day of September, 2019.



                                            _______________________________
                                            UNITED STATES DISTRICT JUDGE
